Case: 14-40629      Document: 00513107227         Page: 1    Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40629
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 7, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,
                                                 Plaintiff–Appellee,
versus
NOE ZEPEDA-RANGEL,
                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:14-CR-70-1




Before DAVIS, SMITH, and WIENER, Circuit Judges.
PER CURIAM: *

       Noe Zepeda-Rangel appeals the 32-month imprisonment imposed on his
guilty-plea conviction of being found unlawfully present in the United States
following deportation. He contends that the district court erroneously applied

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40629     Document: 00513107227     Page: 2   Date Filed: 07/07/2015


                                  No. 14-40629

the 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) based on his state
conviction of trafficking heroin. Relying on Moncrieffe v. Holder, 133 S. Ct.
1678 (2013), he claims that the statute under which he was convicted encom-
passes conduct that is broader than the definition of a “drug trafficking offense”
within the meaning of § 2L1.2 because it criminalizes the distribution or trans-
portation of heroin without remuneration.

      Because Zepeda-Rangel objected to the enhancement, we review de novo
the legal question whether the conviction qualifies as a drug-trafficking offense
under § 2L1.2. See United States v. Teran-Salas, 767 F.3d 453, 457 (5th Cir.
2014), cert. denied, 135 S. Ct. 1892 (2015).           An enhancement under
§ 2L1.2(b)(1)(A)(i) for a drug-trafficking conviction is warranted regardless of
whether it required proof of remuneration or commercial dealing. See United
States v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015). In view of
Martinez-Lugo, Zepeda has failed to show that the district court erred in
enhancing his offense level.

      AFFIRMED.




                                        2